MacIntyre, J.
The indictment in this case charges E. N. Claughton and G. C. Conley with larceny after trust of five shares of the capital stock of the American Telephone and Telegraph Company, represented by certain certificates, and the property of Mrs. Bradley Everett. The jury found the defendant guilty, his motion for a new trial was overruled, and he excepted.
Without attempting to set out the voluminous evidence introduced upon the trial of the case, we deem it sufficient to state that the evidence supports the verdict. Counsel for the plaintiff in error expressly abandons the first and third special grounds of the motion for a new trial, and the second special ground is merely an elaboration of the general grounds. In the fourth special ground it is insisted that the court erred in refusing to comply with a timely written request to charge section 40 of the Penal Code of 1910. We hold that the charge requested was not authorized either by the evidence or the defendant’s statement to the jury. See Claughton v. State, (24114), post, 400, where special ground 3 was in the precise language of ground 4 in this case; also Claughton v. State, (24112), ante, 398, where this court held that there was no merit in a special ground identical with the one we now have under *400consideration. In conclusion, we hold that the court did not err in overruling the motion for a new trial for any reason assigned.

Judgment affirmed.

Broyles, G. J., and Guerry, concur.